United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.A., Appellant
and
U.S. POSTAL SERVICE, CINCINNATI BULK
MAIL CENTER, Cincinnati, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-1077
Issued: September 10, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 13, 2007 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ merit decision dated February 8, 2007 which denied her traumatic
injury claim. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the
merits of this case.
ISSUE
The issue is whether appellant sustained a traumatic injury in the performance of duty.
FACTUAL HISTORY
On March 1, 2006 appellant, then a 54-year-old clerk, filed a traumatic injury claim
alleging that on February 28, 2006 she sustained a chip fracture of her right hand while she was
working at the keying station. The Office received information in support of appellant’s claim
consisting of a March 1, 2006 work restriction report with a diagnosis of chip fracture of the
right hand1 and a March 1, 2006 limited-duty assignment which restricted her from using her
1

The physician’s signature is illegible.

right hand. On March 8, 2006 the Office informed appellant that the evidence was currently
insufficient to support her claim as a physician’s report had not been submitted which discussed
the cause of the alleged condition.
The Office received additional medical reports. In a March 1, 2006 radiology report,
Dr. Dean Shanley, Board-certified in diagnostic radiology, found mild degenerative changes
without evidence of a fracture. In a March 1, 2006 report, Dr. James O. Keller, Board-certified
in occupational medicine, diagnosed “RMF [right middle finger] proximal phalanx ulnar side
avulsion fracture.” On March 13, 2006 Dr. Keller diagnosed RMF chip fracture and noted that
the radiologist had not identified this fracture. On April 10, 2006 Dr. Edward S. Horton Jr.,
Board-certified in diagnostic radiology, found no definite fracture of the third proximal
interphalangeal joint and noted probable minimal degenerative changes. The Office also
received work restriction reports from Dr. Keller dated from March 1 to May 10, 2006.
On April 19, 2006 the Office denied appellant’s claim on the grounds that the medical
evidence failed to establish that appellant’s condition was related to the established work-related
event.
On May 10, 2006 appellant requested reconsideration. Three witness statements were
submitted with her request. Additional medical evidence was also submitted. The Office
received visit reports from Dr. Keller dated March 20 to May 10, 2006. On March 20, 2006
Dr. Keller found that the repeat x-ray revealed that the suspicious fracture fragment had migrated
closer to the bone. He noted that although the radiologist thought there was no fracture he
disagreed because he had found a clear avulsion in the area of tenderness. On March 27, 2006
Dr. Keller noted that the RMF fracture was improving. On April 3, 2006 he reported that
appellant’s fracture was doing well. On April 10, 2006 Dr. Keller diagnosed a RMF fracture.
On April 18, 2006 he stated that the RMF fracture was healing. On May 10, 2006 Dr. Keller
stated that appellant’s fracture was nearly resolved.
On February 8, 2007 the Office issued a merit decision denying modification of its prior
decision on the grounds that the medical evidence failed to demonstrate that the medical
condition was causally related to the reported injury.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act2 has the
burden of establishing the essential elements of his or her claim including the fact that the
individual is an “employee of the United States” within the meaning of the Act, that the claim
was timely filed within the applicable time limitation period of the Act, that an injury was
sustained in the performance of duty as alleged and that any disability and/or specific condition,
for which compensation is claimed are causally related to the employment injury.3 These are the

2

5 U.S.C. §§ 8101-8193

3

Elaine Pendleton, 40 ECAB 1143 (1989).

2

essential elements of each and every compensation claim regardless of whether the claim is
predicated upon a traumatic injury or an occupational disease.4
In order to determine whether an employee sustained a traumatic injury in the
performance of duty, the Office begins with an analysis of whether “fact of injury” has been
established. Generally, fact of injury consists of two components that must be considered in
conjunction with one another. The first component to be established is that the employee
actually experienced the employment incident that is alleged to have occurred.5 The second
component is whether the employment incident caused a personal injury.6 Causal relationship is
a medical question that can generally be resolved only by rationalized medical opinion
evidence.7
ANALYSIS
Appellant alleged that she sustained a chip fracture in her right hand when she was
working at the keying station on February 28, 2006. The Office accepted that the February 28,
2006 employment incident occurred as alleged. The issue is whether the accepted employment
incident caused appellant’s right middle finger chip fracture. The Board finds that the medical
evidence fails to establish the requisite causal relationship between the accepted incident and
appellant’s diagnosed condition.
The Board has previously held that a physician’s opinion on the issue of causal
relationship must be based on a complete factual and medical background of the claimant. In
order to be considered rationalized, the opinion must be expressed in terms of a reasonable
degree of medical certainty and must be supported by medical rationale, explaining the nature of
the relationship between the diagnosed condition and the claimant’s specific employment
factors.8
The medical reports submitted from Dr. Keller do not provide a rationalized medical
opinion describing the causal relationship between appellant’s diagnosed condition and the
February 28, 2006 incident. While all of the doctor’s reports diagnose some level of middle
finger fracture, none provide the necessary medical explanation of causal relation between the
diagnosis and the accepted incident. None of the reports describe the employment incident
which allegedly caused appellant’s condition or provide any opinion as to the cause of
appellant’s condition. Medical evidence which does not offer any opinion regarding the cause of
4

Victor J. Woodhams, 41 ECAB 345 (1989).

5

Elaine Pendleton, 40 ECAB 1143 (1989).

6

John J. Carlone, 41 ECAB 354 (1989).

7

See Robert G. Morris, 48 ECAB 238 (1996). A physician’s opinion on the issue of causal relationship must be
based on a complete factual and medical background of the claimant. Victor J. Woodhams, supra note 4.
Additionally, in order to be considered rationalized; the opinion must be expressed in terms of a reasonable degree
of medical certainty and must be supported by medical rationale, explaining the nature of the relationship between
the diagnosed condition and the claimant’s specific employment factors. Id.
8

Victor J. Woodhams, supra note 4.

3

an employee’s condition is of limited probative value on the issue of causal relationship.9 The
medical reports fail to provide the medical opinion on causal relation necessary to demonstrate
that appellant’s condition is related to the employment incident. As such, appellant has failed to
submit sufficient medical evidence to support her claim.
The Board finds that appellant has failed to meet her burden to demonstrate that she
sustained an employment-related injury on February 28, 2006.
CONCLUSION
The Board finds that appellant failed to establish that she sustained a traumatic injury in
the performance of duty.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated February 8, 2007 is affirmed.
Issued: September 10, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

9

Michael E. Smith, 50 ECAB 313 (1999).

4

